Citation Nr: 0700692	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for right sciatic 
neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
an increased rating from 10 to 20 percent for the veteran's 
right sciatic neuropathy.  In June 2005, during the course of 
this appeal, the RO also granted a separate 20 percent rating 
for limitation of motion of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional RO action is required in this matter in order to 
fulfill the duty to assist set forth in the VCAA.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran contends that his right sciatic neuropathy 
warrants a rating in excess of 20 percent.  In this regard, a 
VA examiner who performed spinal examinations in October 2004 
and November 2004 has indicated that the veteran "appears to 
have a neurological defect which has not been diagnosed 
accurately at the present time and is presumably of 
neurogenic origin."  That examiner stated in October 2004 
that the veteran, "is deserving of a complete reexamination 
by Neurology for possible diagnosis of neurological 
deficit."  The examiner had noted that the veteran had 
received an examination by neurology in May 2003 and EMG 
testing revealed sensory peripheral neuropathy as well as 
possible radiculopathy of L5 and S1 on his right leg.  

Citing to the examiner's opinion in October 2004, the 
veteran's representative has requested an updated 
neurological examination.  Under the circumstances, and 
considering the medical opinion that such an examination is 
warranted, the Board agrees that updated information would be 
helpful.  

The Board notes that the veteran is rated according to 
Diagnostic Code 8520 which contemplates either incomplete or 
complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a 
(2006).  Under that code, complete paralysis, where the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost, warrants an 80 percent rating.  Incomplete paralysis 
which is severe, with marked muscular atrophy, warrants a 60 
percent rating.  Moderately severe incomplete paralysis 
warrants a 40 rating, and moderate incomplete paralysis 
warrants a 20 percent rating.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520 (2006).  An examination that addressed 
these factors would be helpful.  

The Board notes that the latest medical records on file are 
dated from October 2004.  Prior to the examination, any 
outstanding records of pertinent medical treatment should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
enlist his aid in obtaining any outstanding 
records of pertinent VA or private 
treatment the veteran may have received for 
right sciatic neuropathy.  If additional VA 
records remain outstanding the RO should 
take efforts to have copies of any such 
records associated with the claims file.  
If the veteran identifies any outstanding 
records of pertinent private treatment, the 
RO should ask the veteran to provide 
releases for all relevant records of 
evaluation and/or treatment, and assist him 
in obtaining the evidence identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any additional evidence 
obtained should be associated with the 
claims file.

2.  The veteran should be scheduled for a 
VA neurological examination to address the 
severity of right sciatic neuropathy.  All 
indicated tests and studies are to be 
performed and findings relevant to the 
criteria found at Diagnostic Code 8520 
should be made.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
this disability.  A clear explanation for 
each finding and opinion expressed must be 
provided in the examination report.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


